DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24, 27, 28, 29, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawatzki 5,092,557.
In Re Claim 21, Sawatzki teaches a device, comprising: 							a plate, (12) the plate having a front surface (top of 12) and a back surface (bottom of 12), the back surface being positioned opposite the front surface; (See Fig. 2 and 3) and 				a reticle pod receiving structure (24, 25, 26, 26, 28, 29, 30, Fig. 4) on the front surface including at least one reticle pod receiving guide configured to align and engage a reticle pod, the reticle pod receiving structure at least partially bounding a reticle pod receiving area on the front surface, the back surface having a pin engagement structure, (see slots and holes receiving pins, 13, 14, 18, 19, 22 and 23, Fig. 2) the pin engagement structure being adapted to engage a plurality of pins (13, 14, 18, 19, 22 and 23) that are incompatible with the reticle pod. (Carrier 1 is incompatible with 13, 14, 22 and 23) (See Fig. 2 and 4)
In Re Claim 22, Sawatzki teaches a plurality of individual reticle pod receiving guides (29, 30, Fig. 4) as the reticle pod receiving structure.
In Re Claim 24, Sawatzki teaches each of the plurality of individual reticle pod receiving guides comprises an outwardly tapered surface, (See tapered surface on 29, Fig. 2) and each of the plurality of individual reticle pod receiving guides is positioned on the front surface such that the outwardly tapered surface faces toward the reticle pod receiving area. (See Fig. 2)
In Re Claim 27, Sawatzki teaches the pin engagement structure comprising a plurality of channels (Channels shown for 17, 18 and 19, Fig. 2, 3 and 4)
In Re Claim 28, Sawatzki teaches each of the plurality of channels is adapted to engage one of the plurality of pins. (See pin engagement Fig. 2, 3 and 4)
In Re Claim 29, Sawatzki teaches three channels (See channels for pins 17, 18 and 19, Figures 2, 3 and 4) and a plurality of pins comprises three pins (Pins 17, 18 and 19)
In Re Claim 32, Sawatzki teaches each of the plurality of channels is positioned entirely within the plate. (See Fig. 2-4)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sawatzki.
Regarding Claim 23, Sawatzki teaches the device of Claim 22 as discussed above and the each of the plurality of individual reticle pod receiving guides coupled to the front surface (See Fig. 2). However, Sawatzki does not teach each of the plurality of individual reticle pod receiving guides is removably coupled to the front surface. However, it would have been obvious to one having ordinary skill in the art at the time the application was filed removably couple the retile pod receiving guides to the front surface in order to easily replace worn pieces, since it has been held that removably coupling two components is generally recognized as being within the level of ordinary skill in the art In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)
Regarding Claim 25, Sawatzki teaches the plurality of individual reticle pod receiving guides comprises two individual reticle pod receiving guides instead of four individual reticle pod receiving guides. However, it would have been obvious to one having ordinary skill in the art at the time the application was filed to use four individual reticle pod receiving guides in order to more precisely locate the pod, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sawatzki and in view of Seita 2003/0046998.
In Re Claims 30, 32 and 34, Sawatzki teaches the device of Claim 21 as discussed above.
Sawatzki does not teach the pin engagement structure adapted to engage three SEMI standard load port pins. 
However, Seita teaches the pin engagement structure (26, Fig. 2) adapted to engage three SEMI standard load port pins (12, Fig. 1) (Abstract); and 						wherein each of the plurality of channels is positioned entirely within the plate; (See Fig. 2) and	wherein the plurality of channels do not physically intersect one another. (See Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use SEMI standard load port pins in the device of Sawatzki as taught by Seita in order to make the pins compatible with more types of containers.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawatzki and in view of Endo et al. 6,432,849.
In Re Claim 33, Sawatzki teaches the device of Claim 27 as discussed above.
Sawatzki does not teach wherein the plurality of channels comprises a first channel having a first long axis, a second channel having a second long axis and a third channel having a third long axis, wherein an extension of the first long axis, an extension of the second long axis and an extension of the third long axis intersect one another at a point below the reticle pod receiving area and wherein, when viewed from above, the radial spacing between the first channel and the second channel is approximately 120 degrees, the radial spacing between the second channel and the third channel is approximately 120 degrees, and the radial spacing between the third channel and the first channel is approximately 120 degrees.
However, Endo et al. teach wherein the plurality of channels comprises a first channel having a first long axis, a second channel having a second long axis and a third channel having a third long axis, (see 53, Fig. 1)(Column 7, Lines 34-40) wherein an extension of the first long axis, an extension of the second long axis and an extension of the third long axis intersect one another at a point below the reticle pod receiving area (Top surface of 51) and wherein, (See Fig. 1) when viewed from above, the radial spacing between the first channel and the second channel is approximately 120 degrees, the radial spacing between the second channel and the third channel is approximately 120 degrees, and the radial spacing between the third channel and the first channel is approximately 120 degrees. (Column 7, Lines 34-40)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have the radial spacing between the first channel and the second channel is approximately 120 degrees, the radial spacing between the second channel and the third channel is approximately 120 degrees, and the radial spacing between the third channel and the first channel is approximately 120 degrees in the device of Sawatzki as taught by Endo et al. in order to make the channels compatible with more stage pin configurations.
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sawatzki.
In Re Claim 35, Sawatzki teaches a device, comprising:						a plate, (12) the plate having a front surface (top) and a back surface (bottom), the back surface being positioned opposite the front surface; and							a plurality of individual reticle pod receiving guides, (29, 30, Fig. 2-4) wherein the plurality of individual reticle pod receiving guides at least partially bound a reticle pod receiving area on the front surface, (See Fig. 2) the back surface having a plurality of channels, (See channels for pins 17, 18 and 19, Fig. 2-4) wherein each of the plurality of channels is adapted to engage a SEMI standard load port pin (17,18 and 19).
Sawatzki does not teach the load port pins being SEMI standard load port pins.
However, Seita teaches load port pins (12) being SEMI standard load port pins (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use SEMI standard load port pins in the device of Sawatzki as taught by Seita in order to make the pins compatible with more types of containers.
In Re Claim 36, Sawatzki teaches wherein each of the plurality of individual reticle pod receiving guides comprises an outwardly tapered surface (See tapered surface on 29, Fig. 2), and each of the plurality of individual reticle pod receiving guides is positioned on the front surface such that the outwardly tapered surface faces toward the reticle pod receiving area. (See Fig. 2)
Regarding Claim 37, Sawatzki teaches the plurality of individual reticle pod receiving guides comprises two individual reticle pod receiving guides instead of four individual reticle pod receiving guides. However, it would have been obvious to one having ordinary skill in the art at the time the application was filed to use four individual reticle pod receiving guides in order to more precisely locate the pod, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In Re Claim 38, Sawatzki teach the plurality of channels comprises three channels (See Channels for pins 17, 18 and 19, Fig. 2-4)
Allowable Subject Matter
Claims 39 and 40 are allowed.
Claim 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. In response to Applicant’s remarks that the pod receiving structure is not configured to align and engage a reticle pod, the examiner notes that Sawatzki teaches a pod receiving structure (24-30, Fig. 2-4) configured to align and engage a reticle pod and the plurality of pins (14, 15, 18 and 19, Fig. 2-4) engaging the pin engagement structure.  The plurality of pins are incompatible with the reticle pod.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652